LOVELY, J.
Upon tbe complaint of a private citizen, defendant was convicted of selling liquor on Sunday, in violation of an ordinance of tbe city of Minneapolis. On appeal tbe objection is made that by the terms of tbe ordinance approved April 1, 1889, it was provided that no prosecution under tbe same should be commenced, “except upon complaint of a police officer of said city,” and under tbe rule laid down in State v. Robitshek, 60 Minn. 123, 61 N. W. 1023, a prosecution upon the complaint of a private citizen could not be sustained.
This contention, were it not for tbe general law referred to hereafter, would be of force, but for tbe important fact that since tbe ordinance of 1889, under which counsel erroneously assumes that bis client was convicted, tbe same was amended by a subsequent ordinance of tbe city, approved July 31, 1894, re-enacting tbe provisions of tbe first ordinance, but studiously excluding any restriction as to tbe character of tbe person who should institute proceedings for its violation, while it does provide that all ordinances conflicting with tbe same are repealed. It is not difficult to find a potent reason why tbe enforcement of tbe liquor laws in cities should not be restricted to policemen, and it may be readily conceived that a practical execution of tbe law required tbe amendment. It was full and plenary, and, while not noticed by defendant’s counsel, sustains tbe conviction resting upon tbe complaint of tbe private prosecutor in this case. Tbe omission of tbe restriction *401of right to prosecute to policemen, in the amended by-law, clearly effected a repeal of that requirement. 23 Am. & Eng. Enc. 488.
Defendant’s counsel has ignored this amendment, and, with much ingenuity, has attempted to show that the provisions of Laws 1895, c. 50, which provides that, in addition to certain officers upon whom the duty is imposed, it shall be the privilege of any person to make complaint for a violation of any law or by-law of a city relating to the sale of intoxicating liquors, do not apply to this case. In view of our ruling upon the amending ordinance above referred to, it may not be essential, in this case to pass upon the effect of this general statute; but by reason of the importance of the question involved to all cities of this state, and the result of the same upon police regulations controlling the liquor traffic therein, we have considered with some care the contention of defendant’s counsel, urging that the-statute of 1895 applies only to municipalities organized under the general laws of the state, and the point that to extend it to the city of Minneapolis would be a violation of the intention of the legislature. Laws are repeatedly passed, affecting cities existing under the general laws, as well as in case of special charters; and it has not usually been the manifested inclination of legislative action to distinguish between either, as a distinct class, when all are intended to be covered. While the municipal police of this state are, in the main, a body of earnest and competent officials, deserving credit for their zealous devotion to duty, yet the opportunity for corruption and improper influence upon dishonest members of the force by interested parties was undoubtedly within the purview of the statute, which was passed to protect the public in the enforcement of the liquor laws, either from negligence, defiance of duty, or active conspiracy to defeat the law. The question raised is not a new one. The application of the statute is general, and by its terms it embraces all cities, not excluding Minneapolis or any other municipality in the state; nor does it in terms restrict its operation to cities under general or special charters. The law must therefore be held to apply to all alike. Nicol v. City of St. Paul, 80 Minn. 415, 88 N. W. 375, and cases cited therein.
Order affirmed.